IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE,

I.D. No. 1806003762
V.

DARREN SWIGGETT,
Defendant.

Submitted: January 4, 2019

Decided: January 15, 2019

ORDER

Upon Defendant’s Motion to Suppress.
Denied.

Gregory R. Babowal, Esquire of the Department of J ustice, Dover, Delaware; attorney
for the State.

Adam D. Windett, Esquire of Hopkins & Windett, LLC, Dover, DelaWare; attorney
for the Defendant.

WITHAM, R .J.

State of Delaware v. Darren Swiggett
C.A. No. 1806003762
January 15 2019

INTRODUCTION

Defendant Darren Swiggett (“Swiggett”) moves this Court to suppress
evidence seized as the result of a home visit conducted by members of the Delaware
Department of Parole and Probation (“Probation”). Swiggett claims the evidence is
subject to suppression because an unlawful, warrantless search was conducted in
areas which he had a reasonable expectation of privacy and was performed without
articulable probable cause. Swiggett further claims the only basis for the subsequent
administrative search warrant was the evidence discovered through the unlawful,
warrantless search, and as a result, all additional evidence seized is tainted as “fruit
of the poisonous tree.” Swiggett’s final contention is that his bedroom should not
have been subjected to the administrative search because he himself, was not subject
to any criminal allegations at the time of the administrative search.

After considering the record, including testimony from the State’ s key witness,
the Court finds that evidence in question was not seized as a result of an unlawful,
warrantless search, and consequently, any evidence collected after the fact was not
tainted as “fruit of the poisonous tree.” Thus, for the forthcoming reasons, Swiggett's
motion to suppress is DENIED.

FACTUAL AND PROCEDURAL HISTORY

In the early afternoon of June 6, 2018, Probation Officers (“PO”) Stagg,
Esbenshade, and Mitchell, arrived at 25 5 Webbs Lane, Apartment F-24 (“Residence”)
in Dover, Delaware after conducting home visits with other probationers. The

purpose of the officers’ presence at the residence was to perform a home visit with

State ofDelaware v. Darren Swiggett
C.A. No. 1806003762
January 15 2019

Swiggett, a Level 3 Delaware probationer.

At the beginning of the home visit, Officers Stagg and Esbenshade were met
at the door by Michael Collier (“Collier”), another Level 3 Probationer, who did not
reside at the residence. Af`ter being let into the residence by Collier, Officers Stagg
and Esbenshade then began the home visit walk-through.

During the initial moments of the home visit, PO Mitchell remained outside the
residence. As she waited for her colleagues, she observed an individual (later
identified as Collier) on a second story balcony where she saw the individual discard
an unknown object into a trash can on the balcony. PO Mitchell, thinking the activity
was suspicious, inquired with and confirmed with her fellow officers that the balcony
was connected to Swiggett’s apartment.

PO Mitchell then joined the officers in the residence, after she was let in by
Collier.1 She first made her way through the living room common area, and then to
the next common area, the balcony. Upon entering the balcony common area, she
looked down into an uncovered trash can, and observed a bundle on top of the trash,
wrapped in red newspaper with white plastic baggies and blue wax paper sticking out
of the newspaper.2 Based on her training and experience, PO Mitchell believed the

bundle to be heroin. Swiggett and Collier were secured while PO Mitchell, pursuant

 

l At this point, PO Mitchell positively identified Collier as whom she observed on the
balcony.

2 Ultimately, 104 bags of heroin were discovered in the bundle viewed in the uncovered trash
can.

State of Delaware v. Darren Swiggett
C.A. No. 1806003762
January 15 2019

to Department of Correction Procedure (“Procedure”) No. 7. 19, requested permission
from a supervisor to conduct an administrative search of the residence.

As grounds for the administrative search, PO Mitchell cited (1) the discovery
of heroin discarded by Collier; (2) Swiggett’ s previous history of selling illegal drugs;
(3) her belief that both men were residing at 255 Webbs Lane Apt. F-24;3 and (4) the
possibility that both were conspiring to possess and sell narcotics.4 The administrative
warrant was granted subsequent to the consultation and resulted in other drugs and
drug paraphernalia being seized from the residence.5 Consequently, Swiggett was
charged with Drug Dealing in violation of 16 Del. C. § 4752(1); Aggravated
Possession in violation of 16 Del. C. § 4753(3); Drug Dealing in violation of 16 Del.
C. § 4754(1); Conspiracy Second Degree in violation of 11 Del. C. § 512; Possession
of Marijuana in violation of 16 Del. C. § 4764(b); and Possession of Drug
Paraphernalia in violation of 16 Del. C. § 4771(a).

On November 29, 201 8, Swiggett filed the instant motion to suppress, seeking
to suppress all drug evidence seized by law enforcement during the administrative
search and the State filed its response in opposition on December 5, 2018. The Court

then heard oral arguments from both parties on January 4, 2019 and reserved its

 

3 See St. Reply at 11 5 (the State has acknowledged that Collier did not reside at 255 Webbs
Lane, Apt. F-24 and PO Mitchell did not testify to this ground at the hearing.).

4D.Ex.Batl.

5 D. Ex. A. at 4. 22.8 grams of crack cocaine, 9 grams of marijuana, a digital scale, and
$922.00 in United States currency was found in the residence and on Collier’s person.

4

State of Delaware v. Darren Swiggett
C.A. No. 1806003762
January 15 2019

decision.
DISCUSSION
A. The Heroin was seized lawfully by PO Mitchell
i. P0 Mitchell participated in and conducted a Home Visit.

As a preliminary matter, the Court must first determine if PO Mitchell’s actions
constituted an unlawful, warrantless search of the Defendant’s balcony and trash can
or if it was part of an authorized home visit. Swiggett argues that PO Mitchell’s
actions amounted to an unlawful, warrantless search of the balcony and trash can,
because there was no search warrant, administrative warrant, or articulable probable
cause6 to search those areas that Swiggett had a reasonable expectation of privacy.
Here, the Court disagrees.

In Delaware, probationer home visits are compliance checks of` the individual
probationer, authorized by the Delaware Department of Correction, Bureau of
Community Corrections, Probation and Parole Procedure (“Procedure”) 7.3.
Procedure 7.3 derives its statutory authority from l l Del. C. § 4321 and provides nine
purposes for home visits, two of which are to “observe the home environment” and

“monitor compliance” with supervision conditions.7

 

6 D. Motion at 1111 12-13 (emphasis added). However, since Swiggett is a probationer,
probable cause is not the standard required in order to conduct a warrantless search, Rather,
reasonable suspicion is the standard in cases of probationers. See Sierra v. State, 958 A.2d 825 (Del.
2008).

7 See 11 Del C. § 4321; Procedure 7.3 § VI.H.2(a)-(I).

5

State of Delaware v. Darren Swiggett
C.A. No. 1806003762
January 15 2019

In Wallace v. St‘ate,8 the Delaware Supreme Court confirmed the boundaries
that probation officers must stay within when conducting probationer home visits:

“[t]he home visit is a [w]alk-[t]hrough of the residence and does not permit

searching the residence; such as, opening bureau drawers, kitchen cabinets,

searching the closets, et cetera without having some reasonable grounds as

listed in procedure 7.19....”9

Swi g gett correctly states that as a probationer, he does not surrender all privacy
rights simply because he is a probationer and that probation officers may only search
him when they have a reasonable grounds to do so.10 However, despite Swiggett’s
assertions to the contrary, the Court finds that PO Mitchell did not conduct a search
of Swiggett’ s balcony and trash, but rather, she participated in and conducted a home
visit, a condition of Swiggett’s probation.

Here, Swiggett, as a Level 3 probationer in Delaware, was subject to home
visits conducted by Delaware probation officers. Swiggett’s agreement to and
acknowledgment of the home visits as a condition of his probation, placed him on
actual notice that these compliance checks would occur during his probation.11

The record is also silent regarding evidence that suggests PO Mitchell’ s actions

were akin to a search, rather than a home visit walk-through. Indeed, her conduct

 

8 62 A.3d 1192(D61. 2012).
9 Wallace, 62 A.3d at 1196 quoting Procedure 7.3.
10 See Sierra, 958 A.2d at 832.

11 St. Ex. A.

State of Delaware v. Darren Swiggett
C.A. NO. 1806003762
January 15 2019

suggests the exact opposite. Upon entering the Swiggett residence, PO Mitchell
refrained from examining closed cabinets or closets, as she walked through two of the
residence’s common areas, the living room and the balcony. On the balcony, she
observed heroin in the trash can. She did not dig through the trash, rather, she used
only her eyes to view down into an uncovered trash bin. Regardless of Swiggett’s
contention that PO Mitchell searched his trash can, here, a search was unnecessary
because the heroin was found on top of the trash, clearly unobstructed from PO
Mitchell’s vantage point.

PO Mitchell’s actions were not a search, She was authorized to be at the
residence by her Department’ s policy to conduct and/ or participate in a walk-through
of common areas in Swiggett’s residence to ensure Swiggett’s compliance with the
terms and conditions of his probation.12 Accordingly, the Court finds that PO
Mitchell’s actions were pursuant to the authority provided by 11 Del C. § 4321 and
Procedure 7.3.

ii. The seized heroin was located in Plain View.

The Court must next determine whether the seized heroin was located in PO
Mitchell’s plain view. The State relies on Wallace to support its contention that the
seizure of the heroin was a “plain view” seizure.13 The Court, after a diligent review

of the record and transcript of the oral argument, agrees with the State and finds that

 

12 See n. 7 Supra.

13 St. Reply at 11 12 (the State contends that PO Mitchell "looked in the trash can" and
simultaneously "located the suspected illegal contraband.").

7

State of Delaware v. Darren Swiggett
C.A. No. 1806003762
January 15 2019

the heroin was found in plain view.

Under the “plain view” doctrine, “[t]he mere observation of an item in plain
view does not constitute a Fourth Amendment search.14 The Wallace court elaborated
on this in regard to evidence found by probation officers:

“[t]he [w]alk_[t]hrough permits [a probation officer] to observe anything in

plain view; such as, contraband lying on a table, pornography on a computer

screen, a gun hanging on the wall, or other reasonable grounds.”15

In this case, Swiggett was prohibited from possessing a controlled substance
or other dangerous drugs unless lawfully prescribed.16 PO Mitchell, during her lawful
home visit, looked down into an uncovered trash can, placed in a common area, and
observed, what she believed to be heroin. While the heroin itself was not in plain
view, the bundle containing the heroin was unobstructed from her view by other
trash, The State contended, after being directly questioned by the Court, that PO
Mitchell’s experience and training led her to believe that a bundle, wrapped in red
newspaper with white baggies and blue wax paper sticking out of it, was heroin. The
Court agrees and finds that PO Mitchell, based on her experience and training,
demonstrated a reasonable belief that the bundle in her plain view was heroin.

B. PO Mitchell had Reasonable Suspicion for Administrative Search

i. Observation of heroin and its constitution as a probation violation is

 

14 Hardin v. State, 844 A.2d 982, 985 (Del. 2004).
15 Wallace, 62 A.3d at 1196 (emphasis added).

16 St. Ex. A.

State of Delaware v. Darren Swiggett
C.A. No. 1806003762
January 15 2019

sujj‘i`cient to demonstrate reasonable suspicion

Swiggett next argues that since PO Mitchell’ s only basis for the administrative
search warrant was unlawfully seized heroin, she did not have reasonable suspicion

.17 Swiggett specifically contends that

required for the administrative search warrant
articulable probable cause can not be established solely by her observation of Collier
placing an item in the trash can18 and furthermore, because the heroin was illegally
seized, all evidence seized subsequent must be suppressed as “fruit of the poisonous
tree.”19 The Court disagrees and finds that the seized heroin established reasonable
suspicion for the administrative search warrant and that all evidence collected
subsequent was done so lawfully.

The Delaware Supreme Court has held that probation officers are required to
demonstrate reasonable suspicion or reasonable grounds to justify an administrative
search of a residence or car.20 “Reasonable suspicion” exists when the “totality of the

circumstances” indicate a “particularized and objective basis” for suspecting a

probationer of wrong doing.21

 

17 D. Mot. at 1111 15. PO Mitchell, in her application for an administrative warrant, did not
specify any suspected criminal conduct on behalf of the Defendant.

18 D. Mot. at 11 13.
19 D. Mot. at 1111 14 -16; See also Wong Sun v. United States, 371 U.S. 471, 488 (1963).
20 Murray v. State, 45 A.3d 670, 678 (De1.2012).

21 Jacklin v. State, 2011 WL 809684, at *2 (Del. 2011) (TABLE) citing Sierra, 958 A.2d at
828 quoting United States v. Arizu, 534 U.S. 266, 273 (2002).

9

State of Delaware v. Darren Swiggett
C.A. No. 1806003762
January 15 2019

To ensure probationers’ rights are protected in Delaware, Probation has
adopted regulations governing searches of probationers.22 Procedure 7.19 provides
guidelines to consider when determining the reasonableness of a probationer search
including: (l) sufficient reason to believe the offender possesses contraband; (2)
sufficient reason to believe the offender is in violation of probation/parole; (3)
information from a reliable informant, indicating offender possesses contraband or
is violating the law; (4) information from the informant is corroborated; and (5)
approval obtained from [a] Supervisor, Manager, or Director is granted.23 Probation
officers are presumed to have acted reasonably when their conduct is in substantial
compliance with Department of Correction procedures.24

In United States v. Knights,25 cited by our Supreme Court in Wallace, the
United States (U.S.) Supreme Court held that a probationer who consents to being
searched as a condition of probation can be searched based merely on reasonable
suspicion.26 In Knights, the defendant was on probation for a summary drug offense,

and as condition of his probation he consented to “[s]ubmit his person, property,

 

22 ll Del. C. § 4321(d); see also Probation No. 7.19 (amended effective June 5, 2001).
23 Probation No. 7.19.

24 Wallace, 62 A.3d at 1198-99 citing Murray, 45 A.3d at 678; see also Pendleton v. State,
990 A.2d 417, 420 (Del. 2010); Sierra, 958 A.2d at 828-29; Fuller v. State, 844 A.2d 290, 292 (Del.
2004).

25 Wallace, 62 A.3d at 1197 citing United States v. Knights, 534 U.S. 112 (2001).
26 Id. citing Knights, 534 U.S. at 121.

10

State of Delaware v. Darren Swiggett
C.A. No. 1806003762
January 15 2019

place of residence, vehicle, personal effects, to search at anytime, with or without a
search warrant, warrant of arrest or reasonable cause by any probation officer or law
enforcement officer.”27 Police officers conducted a search of Kni ghts' home based on
reasonable suspicion that he was involved in a series of acts of vandalism, and also
because he was subject to a warrantless search as a condition of his probation.28 The
search revealed evidence that led to Knights' arrest.29 The U.S. Supreme Court held
that the search was constitutional under the totality of the circumstances, primarily
because of the probation search condition.30 The search condition was deemed a
reasonable condition because it furthered the dual goals of rehabilitation and
protecting society from future criminal violations, and because the probation order
clearly and unambiguously expressed the search condition_thus subordinating
Knights' significantly diminishing expectation of privacy to the State's substantial
interest.31

Here, as in Knights, Swiggett agreed to and acknowledged that home visits
were one of the conditions and terms of his probation. He also knew that possession

of heroin would clearly violate those terms and conditions. As a result, the Court

 

27 Id. Cil‘ing Knights, 534 U.S. at 114.
23 Id. citing Knights, 534 U.S. at 115.
29 Id. citing Knights, 534 U.S. at 116.
30 Id. citing Knights, 534 U.S. at 118.

31 Wallace, 62 A.3d at 1197 citing Knights, 534 U.S. at 119-20.

11

State of Delaware v. Darren Swiggett
C.A. No. 1806003762
January 15 2019

finds that PO Mitchell’ s observance of heroin in plain view, coupled with the fact that
possession of heroin its clear violation of a condition of probation, is sufficient to
demonstrate reasonable suspicion to justify conducting a Procedure 7.19
administrative search of Swiggett’s residence
ii. Swiggett ’s bedroom was lawfully encompassed by theAdministrative
Search.

Finally, Swiggett argues that in the event that the Court does not suppress the
evidence, there were still no reasonable grounds to justify a search of the Defendant’s
“living quarters.”32 He asserts that because he was not the subject of criminal
allegations, as Collier was, his bedroom should not have been subject to the
administrative search.33 The Court, yet again, disagrees with Swiggett,

Here, the Court finds that Swiggett was subject to criminal allegations, namely,
a violation of the terms and conditions of his probation. Additionally, the Court has
already determined that PO Mitchell had reasonable suspicion to support the
administrative search warrant. As such, the additional drugs and drug paraphernalia
seized from Swiggett’s bedroom was seized as the result of a lawfully executed
administrative search warrant. 'l`hus, the Court finds sufficient grounds have been

demonstrated to show the probation officers were acting lawfully when they

 

32 D. Mot. at 11 11 17-18. The Defendant also contends that there is a question of fact regarding
Collier’s residence, namely, that Collier does not reside with the Defendant. As stated above, this
is an undisputed fact.

33 Id. ar 11 18.

12

State ofDelaware v. Darren Swiggett
C.A. No. 1806003762
January 15 2019

conducted a search of Swiggett’s bedroom.
CONCLUSION

Based on the record, including testimony at the hearing, the Court finds the
heroin seized by PO Mitchell was lawfully seized during a probationer home visit
because it was in plain view and the State will be permitted to enter the heroin into
evidence in its case-in-chief. Additionally, the Court finds that the seized heroin is
a sufficient reasonable suspicion for the administrative search warrant. Thus, all
evidence seized pursuant to the administrative search warrant shall not be suppressed

as “fruit of the poisonous tree. Swiggett’s motion is hereby DENIED.

IT IS SO ORDERED. ‘
/é///MLL: ?- - -~»*-’~:

Hon. William L. Witham, Jr.
Resident Judge

 

WLW/dmh

oc: Prothonotary

cc: Gregory R. Babowal, Esquire
Adam D. Windett, Esquire

13